1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RODNEY JEROME WOMACK,                           )   Case No.: 1:19-cv-00615-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DENYING
                                                     )   PLAINTIFF’S MOTION FOR COURT ORDER
14                                                   )   TO OBTAIN RECORDS
     W. GIBBONS, et al.,
                                                     )
15                                                   )   (Doc. Nos. 60, 62)
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Rodney Jerome Womack is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On June 9, 2021, the Magistrate Judge issued Findings and Recommendations recommending
21   that Plaintiff’s motion for a court order to obtain access to certain records be denied. (Doc. No. 62.)
22   The Findings and Recommendations were served on Plaintiff and contained notice that objections
23   were to be filed within fourteen (14) days. (Id.) Plaintiff filed objections on June 21, 2021. (Doc. No.
24   65.)
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,
27   the Court finds the Findings and Recommendations to be supported by the record and by proper
28   analysis.
                                                         1
1          Accordingly, it is HEREBY ORDERED that:

2          1.    The Findings and Recommendations issued June 9, 2021, are adopted in full; and

3          2.    Plaintiff’s motion for a court order to obtain records (Doc. No. 60) is denied.

4
5    IT IS SO ORDERED.

6    Dated: June 30, 2021
                                              SENIOR DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
